Citation Nr: 1625166	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased evaluation for chondromalacia left knee, with medial meniscus tear, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for status post rotator cuff repair, left shoulder impingement syndrome, currently evaluated as 10 percent disabling from August 31, 2007 to January 30, 2011, and 30 percent disabling from January 31, 2011 (but not to include a 100 percent temporary total evaluation from April 22, 2013 to June 30, 2013).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was certified to the Board by the RO in Houston, Texas.

The Veteran filed a Notice of Disagreement (NOD) with the left knee and left shoulder claims in July 2009.  In regards to both issues, a Statement of the Case (SOC) was issued in December 2012.  Subsequently, the Veteran filed a VA form 9 in January 2013 indicated his desire to only appeal the left knee issue.  Nevertheless, VA issued a VA Form 8, in April 2013, certifying both the left knee and left shoulder to the Board.  The Court of Veterans Claims has held that "VA may waive its objection to an untimely Substantive Appeal."  Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  If a claimant does not file a timely Substantive Appeal and VA does not waive the timeliness requirement, however, then "the Board may decline to exercise jurisdiction over the matter."  Id. at 43 (citing Roy v. Brown, 5 Vet. App. 554, 555 (1993)).  Therefore, in this case, the Board will consider the certification of the left shoulder issue to the Board to be a waiver of any objection to the timeliness of the Substantive Appeal of this issue and consider it still on appeal and properly before the Board.  

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased rating for service-connected chondromalacia left knee, with medial meniscus tear, and status post rotator cuff repair, left shoulder impingement syndrome.  The Board finds new VA examinations should be conducted to determine the current severity of the Veteran's conditions.  At the January 2016 hearing before the Board, the Veteran testified that both disabilities have worsened since they were last subject to VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity and extent of the Veteran's chondromalacia left knee, with medial meniscus tear, and status post rotator cuff repair, left shoulder impingement syndrome.  The examiner must review the claims folder in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

The examination must include range of motion studies of the left knee and left shoulder.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should also address left knee stability.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



